Title: To George Washington from Colonel Thomas Hartley, 23 May 1778
From: Hartley, Thomas
To: Washington, George


                    
                        May it please your Excellency—
                        York Town [Pa.]May the 23d 1778.
                    
                    I inclose you the Proceedings of a General Court Martial—The Criminals were Part of a number of Money makers—Deserters Theaves in who had inhabited the South mountain; between the States of Maryland & Pennsylvania & who had put the Civil Laws at Defiance.
                    You will please to send your Directions concerning the proceedings of the Court to York as soon as you think convenient.
                    Since I had the Honour of seeing you, I have had a very Severe Fit of Sickness; but Thanks to God I am now considerably recovered, tho’ I find myself still weak.
                    During my Stay here I have endeavoured to forward the Publick Service, as much as my Situation would admit.
                    The Regiment has done hard Duty during the winter and spring—The men were naked—a Guard of 27 or 30 men was mounted daily—wood was to be cut and hawled as well for the Troops as Congress and  other publick Bodies—The Soldiery were called upon in all Emergancies—these were frequently sent on Commands—in short tho’ the men had some Conveniencies—they had their Disadvantages also this I mention, lest it should be thought the Troops had been indulged & had done no Duty here.
                    By some Address, I have prevailed on the State of Pennsylvania to grant me their Bounty; this has enabled me within four or five weeks to enlist between sixty and eighty Men—not many of these have deserted—besides we obtain a few every Day.
                    Cloaths are making and other Things providing to equip the Regiment for the Field, where I wish they may be able to serve their Country to advantage. I am with the greatest Respect & Attachment for your Excellency your most obedt & most humble Servt
                    
                        Thos Hartley
                    
                